DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 4, 7-8, 12-14 and 17-20 from the amendment of May 17, 2022 are examined. 
The rejections under 112(a)/112(b) have been withdrawn as the limitations that formed the basis of the 112(a)/112(b) rejections have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kaplan (Design of a Highly Efficient Low-Noise Fan for Ultra-High Bypass Engines,” Kaplan, GT2006-90363, May 2006) and Gliebe (Philip R. Gliebe and Bangalore A. Janardan, Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
In regards to claim 1, 4, 19 and 20, Sabnis discloses a gas turbine (20, Fig. 1) for an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor (¶41); a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); an intake that extends upstream of the plurality of fan blades (Fig. 1) and a gearbox (48)  that receives input from the core shaft  and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41) wherein the diameter of the fan is in the range of 220 cm to 290 cm (¶58, 114 cm to 406 cm), wherein the gear ratio is in the range of 3 to 5 (¶46, greater than 4.5), using the gas turbine engine to provide thrust to the aircraft for taking off from a runway (¶56,¶57 and ¶65, take off conditions are described)(claims 19, 20).
Sabnis teaches a rotational speed of the fan at take-off is in the range of from 2000 rpm to 2800 rpm. In ¶55, Sabnis discloses an RPM rate of the power turbine that drives the fan between 6200 and 12,500 RPM and the speed of the power turbine is enabled by the speed reduction provided by the geared architecture (These ranges include take-off conditions, ¶56). Using a gear rear reduction ratio of 4.5 applied to the RPM range of the power turbine provides a fan speed range between 1377 and 2778. For example, an RPM rate of the power turbine of 10000 RPM and a gear reduction ratio of 4.5 provides a rotational speed of the fan at take-off of 2222 RPM which is in the claimed ranges. The engine is attached to an aircraft as Table 1 provides properties at max climb, cruise and max take-off.
Sabnis teaches a maximum fan tip speed of less than 1150 ft/sec (¶50). However, Sabnis doesn’t explicitly teach the relative Mach number at the tip of each fan blade at take-off. However, Kaplan teaches, to achieve a relative low-noise fan at take-off for high-bypass jet engine, a relative Mach number at the tip of each blade is held below 1.05 to avoid shock-boundary layer interaction noise that can be mostly eliminated by liners (page 2, Col. 1). Thus, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis have the relative Mach number at the tip of each fan blade not exceed 1.05 M at take-off, as taught by Kaplan, in order to make a low noise fan. 
Sabnis in view of Kaplan teaches the invention as claimed and discussed above. In particular, Sabnis in view of Kaplan teaches the relative Mach number at the tip of each fan blade is less than 1.05 M at take-off. In the case where the claimed ranges, in this case, the relative Mach number of the tip of each fan blade does not exceed 1.09 M (Claims 1, 19 and 20) and the relative Mach number of the tip of each fan blade is in the range of from .8 M to 1.08 M (Claim 4), "overlap or lie inside ranges disclosed by the prior art," in this case, the relative Mach number of the tip of each fan blade does not exceed 1.05 M, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  In the case where the claimed ranges, in this case, a fan diameter between 220 cm and 290 cm and a rotational speed of the fan at take-off between 2000 RPM and 2800 RPM, "overlap or lie inside ranges disclosed by the prior art," in this case, a fan diameter between 114 cm and 406 cm and a rotational speed at take-off between 1377 and 2778 RPM, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Sabnis in view of Kaplan teaches the invention as claimed and discussed so far and Kaplan further teaches the bypass ratio of the gas turbine engine at cruise conditions is in the range of from 12 to 18 (Table I.: the bypass ratio at cruise of 12.24). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Kaplan have the bypass ratio of the gas turbine engine at cruise conditions of 12.24, as taught by Kaplan, for the reasons previously discussed above.
Sabnis in view of Kaplan teaches the invention as claimed and described above so far including a bypass ratio of 12.24 at cruise conditions. In the case where the claimed ranges, in this case, a bypass ratio between 12 to 18 at cruise conditions, "overlap or lie inside ranges disclosed by the prior art," in this case, a bypass ratio at cruise conditions of 12.24, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Sabnis in view of Kaplan teaches the invention as claimed and discussed above so far. Sabnis in view of Kaplan doesn’t specifically teach “a ratio of the fan diameter to a diameter at leading edges of tips of a most axially rearward turbine rotor stage of the turbine is in a range from 2.3 to 2.9.” 
Gliebe teaches a geared turbofan engine (Table 1, Fig. 4) with a fan tip diameter of 269 cm, which is within the range claimed in claim 1. In addition, for engines 3 and 4 in Fig. 4, which are geared turbofans, Gliebe teaches a ratio of the fan diameter to a diameter at leading edges of tips of a most axially rearward turbine rotor stage of the turbine is 2.31 and 2.6, respectively.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Kaplan have a ratio of the fan diameter to a diameter at leading edges of tips of a most axially rearward turbine rotor stage of the turbine is 2.31 and 2.6, as taught by Gliebe, in order to apply a known technique, in this case designing a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result, in this case of providing a jet engine with a reduced noise output (Objective of Study, page 4).
Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above so far. Gliebe further teaches an intake length L is defined as an axial distance between a leading edge of the intake and a leading edge of the fan blades at a hub to which the plurality of fan blades are attached; the fan diameter D is a diameter of the fan at the leading edges of tips of the fan blades; the ratio L/D is in a range of from 0.33 to 0.48 (Gliebe, engine 4 in Fig. 4, teaches an intake length L is defined as an axial distance between a leading edge of the intake and a leading edge of the fan blades at a hub to which the plurality of fan blades are attached; the fan diameter D is a diameter of the fan at the leading edges of the tips of the fan blades; and the ratio L/D is .46.)
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Kaplan and Gliebe have an intake length L is defined as an axial distance between a leading edge of the intake and a leading edge of the fan blades at a hub to which the plurality of fan blades are attached; the fan diameter D is a diameter of the fan at the leading edges of tips of the fan blades; the ratio L/D is.46, as taught by Gliebe, in order to apply a known technique, in this case designing a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result, in this case of providing a jet engine with a reduced noise output (Objective of Study, page 4).
Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and described above so far. However, Sabnis in view of Kaplan and Gliebe doesn’t teach the ratio L/D is in a range of from 0.33 to 0.48. In the case where the claimed ranges, in this case, a range of from 0.33 to 0.48, "overlap or lie inside ranges disclosed by the prior art," in this case, a value of .46, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
In regards to claim 7, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches the turbine comprises 3, 4 or 5 stages (¶24, ¶33, the low-pressure turbine which drives the fan has between 3 to 6 stages. The high-pressure turbine can have one or two stages. ¶42. Thus, the total stages number of stages for the low- and high-pressure turbines can be 4 to 7 stages.).
In regards to claim 8, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches the turbine comprises 4 stages (¶24, ¶33, the low-pressure turbine which drives the fan has between 3 to 6 stages. The high-pressure turbine can have one or two stages. ¶42. Thus, the total stages number of stages for the low- and high-pressure turbines can be 4 to 7 stages).
In regards to claim 17, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine (46), the compressor (40) is a first compressor, and the core shaft (40) is a first core shaft; the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (In ¶40 and ¶41, the first core shaft is the low speed spool and the second core shaft is the high speed spool. The low speed spool rotates at a lower speed than the high-speed spool).
In regards to claim 18, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above and Sabnis further teaches an aircraft comprising the gas turbine engine according to claim 1 (Sabnis describes the engines being used in an aircraft at various operational conditions). 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. Patent Publication No. 2017/0175675) in view of Kaplan and Gliebe, as applied to claim 1, in further in view of Groeneweg, (John F. Groeneweg, Thomas G. Sofrin, Edward J. Rice, Phillip R. Gliebe, "Aeroacoustics of Flight Vehicles: Theory and Practice, Vol. 1: Noise Sources: Chapter 3-TurboMachinary Noise," NASA Reference Publication 1258, Vol. 1, WRDC Technical Report 90-3052, August 1991).
In regards to claims 12-14, Sabnis in view of Kaplan and Gliebe teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches the turbine comprises at least two axially separated rotor stages (¶24, ¶33, the low-pressure turbine which drives the fan has between 3 to 6 stages or, ¶51, no more than 6 stages. The high-pressure turbine can have 1, 2 or more than 2 stages, ¶42). Sabnis in view of Kaplan doesn’t teach the number of blades in each stage of the turbine.
In Chapter 3 (pages 151-209), Groeneweg teaches methods for reducing turbomachinery
noise from jet engines during flight, including the fan and turbines, during flyover (Fig. 2). Groeneweg teaches a lower pressure turbine that drives a fan and a low-pressure compressor (Fig. 27). Groeneweg teaches the number of blades in a turbine rotor of the low-pressure turbine that drives the fan is in the range of 50 to 150 blades. 
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the turbines of Sabnis in view of Kaplan and Gliebe have between 50 to 150 blades per turbine rotor, as taught by Groeneweg, in order to apply a known technique, in this case designing a turbine of a jet engine, to a known device ready for improvement, in this case a jet engine, to yield a predictable result of providing a turbine capable of driving a fan.
Sabnis in view of Kaplan, Gliebe and Groeneweg teaches the invention as claimed and described above so far. In particular, Sabnis in view of Kaplan, Gliebe and Groeneweg teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages and each and every one of the at least two axially separated rotor stages includes between 50 to 150 blades per stage. However, Sabnis in view of Kaplan, Gliebe and Groeneweg doesn’t teach the particular claimed ranges of each and every one of the at least two axially separated rotor stages of the turbine that drives the fan via the gearbox comprises in the range from 60 to 140 rotor blades (claim 12), the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in a range from 65 to 120 blades (claim 13) or the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of 60 to 120 rotor blades (claim 14). However, in the case where the claimed ranges, in this case, rotor blades between 60 to 140, 65 to 120 or 60 to 120, per rotor stage, "overlap or lie inside ranges disclosed by the prior art," in this case, 50 to 150 rotor blades per stage, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above that were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741